         Case 1:20-cr-00236-KPF Document 49 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                      19 Cr. 611 (KPF)
                   -v.-
                                                     20 Cr. 236-1 (KPF)
BRIAN SMITH,
                                                          ORDER
                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that whereas the Defendant, Brian Smith, USM

#86614-054, has been sentenced in the above cases to a term of time served,

the U.S. Marshals are to release the defendant unless any pending warrants,

detainers or other issues are encountered.

      SO ORDERED.

Dated:      March 26, 2021
            New York, New York               __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
